Citation Nr: 0633300	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, A ssociate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss, and denied a request to reopen a 
service connection claim for a left knee disability.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are unavailable, presumably 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service or within one year after leaving 
military service; and a current hearing loss disability has 
not been etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in July 2002.  
In correspondence dated in November 2002, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385. 

The veteran contends that he incurred a bilateral hearing 
loss disability during service.  He also contends that a left 
ear disorder preexisted service and was aggravated therein.  
The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

The veteran's service medical records are unavailable, 
presumably destroyed in the 1973 NPRC fire.  The only service 
record available is veteran's DD-214.  The document notes 
that prior to service, the veteran was employed as a 
construction equipment operator for the state highway 
department.  The DD-214 also reflects a duty assignment of 
'cook'.  The veteran avers that he only served as a cook for 
a short period of time, and spent the bulk of his time as a 
rock crusher.  As support, the veteran submitted a November 
2002 lay statement from D. K. T., III, who indicates that he 
served with the veteran as a rock crusher while they were 
stationed in Korea.  D. K. T., III also stated that he could 
understand why the veteran is having problems with his 
hearing.

Medical records from K.A.K, M.D. dated in June 1993, describe 
treatment for a disorder unrelated to a hearing loss.  
However, the report did note that the veteran was employed 
full time in building maintenance and machinery work.

The veteran submitted private medical treatment records of 
S.R.S., M.D., S.R.H., M.D., and R.W.S., M.D., dating from 
December 1978 to September 1994.  Included were letters of 
correspondence and audiological reports dated from November 
1978 to June 1994, which confirm the veteran experienced some 
degree of sensorineural hearing loss following service.  A 
November 1978 audiological report is the earliest indication 
of a hearing loss disability, pursuant to 38 C.F.R. § 3.385.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (although neither 
the Board nor the RO may interpret graphical representations 
of audiometric data; in a service connection case they can 
determine if the veteran has a hearing loss disability for 
purposes of 3.385).

Correspondence of S.R.H., M.D. includes a December 1978 
letter noting that the veteran reported having a twenty-year 
history of problems with his left ear.  Additional 
correspondence of S.R.H., M.D., dated in October 1983, 
indicates that the veteran exhibited some high frequency 
sensorineural hearing loss, but which was noted to be of no 
significance.  He also indicated the need for the veteran to 
wear hearing protection at work and when hunting.  
Correspondence of S.R.S., M.D., dated in September 1994 
reflects that the veteran received several years of treatment 
for problems relating to his ears; and referenced June 1994 
finding of mild to moderate sensorineural hearing loss 
bilaterally.

Based upon a cumulative review of the evidence of record, the 
Board finds that service connection for bilateral 
sensorineural hearing loss is not warranted, either under a 
theory of direct service connection; presumptive service 
connection; or aggravation of a preexisting disease or 
disorder.  The Board has reached this conclusion in light of 
the fact that medical evidence has not been presented which 
shows that a sensorineural hearing loss manifested during 
service, or within one year following separation from 
service; or that the veteran's present sensorineural hearing 
loss disability is etiologically related to alleged noise 
exposure during service.  

Initially the Board notes that the official record of 
service, the DD 214, indicates that the veteran was a cook.  
However, the veteran has proffered lay evidence to show that 
he was a rock crusher and exposed to excessive noise which 
damaged his hearing.  The Board notes that even if it were to 
accept the lay testimony and concede that the veteran worked 
for some period as a rock crusher and was exposed to loud 
noises; there is still no medical evidence that he incurred a 
hearing loss disability as a result of those duties.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the appellant and D. T. K., III are competent to 
provide evidence of visible symptoms, they are not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
medical records which may have included audiological tests 
showing a bilateral hearing loss are not available.  The 
veteran has not provided any medical evidence in the form of 
physician statements, opinions, or clinical studies, to show 
he was treated for or diagnosed with sensorineural hearing 
loss during service.  In addition, the Board observes that by 
the veteran's own written statements to VA, he had no 
symptoms of hearing loss until several years after leaving 
military service.  In sum, the record contains no competent 
medical evidence of sensorineural hearing loss during 
service.  

Moreover, the Board observes that no competent medical 
evidence has been presented to establish that the veteran's 
current bilateral hearing loss disability is etiologically 
related to noise exposure in service.  

In this regard, the Board also notes that there is evidence 
that the veteran had noise exposure both prior to and 
following separation from military service.  The DD 214 
reflects that the veteran operated construction equipment 
prior to entering service.  In June 1993, he related that he 
was employed in building maintenance and did machinery work.  
The veteran acknowledges in a July 2002 written statement to 
VA, that his civil occupation following service was a general 
mechanic.  Also, the October 1983 statement of S. R. H., M.D 
reflects a medical recommendation for the use hearing 
protection at work and when hunting.  This indicates to the 
Board that the veteran must have been exposed to some level 
of noise great enough to be potentially damaging to his 
hearing.  

In the absence of competent medical evidence, the Board is 
unable to determine whether the veteran's present 
sensorineural hearing loss disability is etiologically 
related to any noise exposure in service or to the noise 
exposure he had prior to or following military service.  
Moreover, the first manifestation of hearing loss occurred 
more than 22 years after service and is too remote in time 
from service - to relate to service, absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  Therefore, service connection for 
bilateral hearing loss is not warranted on a direct basis.

Service connection for bilateral hearing loss is also not 
warranted on a presumptive basis.  As noted earlier, certain 
chronic diseases, including other organic diseases of the 
nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In this case however, the first evidence of hearing loss 
diagnosis and treatment is not until November 1978, some 
twenty-two years after separation from service.  Thus, as the 
veteran's hearing loss did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Finally, the Board finds that the evidence is also not 
supportive of a finding that the veteran's condition was 
aggravated or made worse during service.  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability.  
38 C.F.R. § 3.306 (b).  

Initially, the Board notes that there is no evidence that a 
disability or disease even existed prior to service.  The 
veteran has a remote memory of undergoing a left ear 
procedure at four or five years of age (over sixty years 
ago), which he recalled may have been related to a boil or 
abscess.  However, absent more specific information from the 
veteran, verification of the procedure cannot be ascertained.  
In the absence of medical evidence that a left ear disability 
or disease even existed prior to service, aggravation can not 
be shown.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

In closing, neither the RO nor the Board has obtained a 
medical opinion regarding the claimed nexus between bilateral 
hearing loss and an in-service injury or event.  The Court 
has held that VA is not required to obtain a medical opinion 
if the record does not already contain evidence of an in-
service event, injury, or disease.  Such development is not 
required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the RO now has an opportunity to send the veteran the 
necessary notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The veteran filed a service connection for a left knee 
disability in March 1974.  A June 1975 Board decision denied 
service connection on the basis that the veteran's left knee 
disability existed prior to service and was not aggravated 
therein.  The veteran did not appeal and that Board decision 
became final.  38 U.S.C.A. § 511(a), 7103, 7104(a) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2006).

The veteran filed to reopen his service connection claim in 
July 2002.  In November 2003, following an initial denial of 
the claim, the RO sent the veteran notice indicating that he 
needed to submit new and material evidence to reopen his 
claim.  A review of the claims folder reveals that in light 
of the Kent decision, the notice provided to the veteran of 
what constitutes new and material evidence is defective.  
This defect must be resolved prior to adjudication of this 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Kent, the United States Court of Appeals for Veterans 
Claims (Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence; specifically, 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In other 
words, VA must specifically and affirmatively notify a 
claimant of the evidence and information that is necessary to 
reopen the claim; and VA must also notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  

As it relates to the claim on appeal, where prior denial was 
based on a conclusion that a left knee disorder pre-existed 
service and was not aggravated therein, the RO ought to have 
specifically informed the veteran of the need to submit 
evidence showing either that 1) the disorder did not in fact 
exist prior to service and was incurred therein, or 2) the 
pre-existing disorder was in fact aggravated by service.  
Because such notice was not provided, further procedural 
development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO is to examine the basis of the 
denial in the June 1975 decision and 
thereafter provide the veteran with a new 
and material notice letter that describes 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

Specifically, the RO should inform the 
veteran to submit evidence showing either 
that 1) a left knee disorder did not in 
fact exist prior to service and was 
incurred therein, or 2) that a pre-
existing left knee disorder was in fact 
aggravated by service.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


